Exhibit 10.7

 

ASSIGNMENT OF AND AMENDMENT TO

GUARANTOR SECURITY AGREEMENT

 

THIS ASSIGNMENT OF AND AMENDMENT TO GUARANTOR SECURITY AGREEMENT (the
“Assignment”), is made on June 29, 2018, by and among BANK OF MONTREAL
(“Assignor”), BMO HARRIS BANK N.A. (“Assignee”), and MILL-LOG EQUIPMENT CO.,
INC., an Oregon corporation (“Debtor”).

 

RECITALS:

 

A.     Pursuant to the Credit Agreement, dated April 22, 2016, by and among Twin
Disc, Incorporated, a Wisconsin corporation (“Borrower”), Assignor and the
lenders party thereto (the “2016 Credit Agreement”), Debtor and Assignor entered
into that certain Guarantor Security Agreement, dated as of April 22, 2016 (the
“Security Agreement”), a copy of which is attached hereto as Exhibit A;

 

B.      Contemporaneously herewith, Assignee will refinance the credit
facilities extended by Assignor to Borrower under the 2016 Credit Agreement, and
finance additional credit facilities, pursuant to that certain Credit Agreement,
dated as of the date hereof, by and between Assignee and Borrower (the “2018
Credit Agreement”), and such credit and other financial accommodations to
Borrower will benefit Debtor;

 

C.     Assignor now desires to assign its rights and obligations as Secured
Party under the Security Agreement to Assignee, and Assignee desires to accept
such assignment; and

 

D.     The parties hereto also desire to amend the Security Agreement on the
terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated herein and made a part hereof, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT:

 

1.     Assignment and Assumption.

 

(a)     Assignor hereby assigns to Assignee, and Assignee hereby assumes from
Assignor, all of Assignor’s rights and obligations as Secured Party under the
Agreement. The assignment set forth in this Section 1(a) shall be without
recourse to or representation or warranty (except as expressly provided in this
Assignment, in the other documents executed in connection with this Assignment,
or in the Agreement, as assigned and amended) by Assignor.

 

(b)     Assignee shall become and be a party to the Security Agreement and
succeed to all of the rights and be obligated to perform all of the obligations
of Secured Party under the Security Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(c)     In conjunction with the assignment hereunder, Assignor shall transfer
and deliver to Assignee any and all Collateral, and/or evidence thereof, in
Assignor’s possession. Until such time as the Collateral in Assignor’s
possession is transferred to Assignee, Assignor shall hold such Collateral for
the benefit of the Assignee.

 

2.     Amendments. The Security Agreement is hereby amended as follows:

 

(a)     Secured Party. The definition of “Secured Party” in the Security
Agreement is hereby amended and restated to mean “BMO Harris Bank N.A., a
national banking association.”

 

(b)     Credit Agreement. The definition of “Credit Agreement” in the Security
Agreement is hereby amended and restated to mean “the Credit Agreement, dated as
of June 29, 2018, by and between the Secured Party and Borrower, as the same may
hereafter be amended, restated, supplemented or otherwise modified.”

 

(c)     Notice Address. The notice address for the Secured Party contained in
Section 12(b) of the Security Agreement is hereby amended and restated as
follows:

 

“to the Secured Party at:

 

BMO Harris Bank N.A.

777 North Water Street

Milwaukee, Wisconsin 53202

Attention: Mark Czarnecki, SVP

Telephone: 414-765-7920

Email: mark.czarnecki@bmo.com”

 

3.     No Termination. The parties hereto acknowledge and agree that
notwithstanding any terms or conditions contained in the Security Agreement to
the contrary, neither this Assignment, nor any other assignment, amendment or
restatement of any other Loan Document (as defined in the 2016 Credit
Agreement), shall trigger a termination of the Security Agreement.

 

4.     No Novation. It is the intention of the parties hereto that this
Assignment not constitute a novation of the obligations under the Security
Agreement and that, from and after the date hereof, the Security Agreement shall
be amended hereby and all references herein to “hereunder,” “hereof,” or words
of like import and all references in any Loan Documents or any documents entered
into in connection therewith to the “Security Agreement” or words of like import
shall mean and be a reference to the Security Agreement as assigned and amended
hereby as and as hereafter amended, supplemented, restated or renewed.

 

5.     Ratification. As hereby assigned and amended, the Security Agreement and
all representations and warranties provided therein are hereby ratified,
approved and confirmed in all respects.

 

6.     Conflict. In the event of a conflict between the terms and conditions of
this Assignment and the terms and conditions of the Security Agreement, the
terms and conditions of this Assignment shall control.

 

2

--------------------------------------------------------------------------------

 

 

7.     Counterparts. This Assignment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

8.     Capitalized Terms. Capitalized terms used but not otherwise defined in
this Assignment shall have the definitions given said terms in the Security
Agreement.

 

 

[Signatures on following page]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the date first above written.

 

 

ASSIGNOR:

 

BANK OF MONTREAL

 

 

By:                                                                

Name: Jason Hoefler

Title: Managing Director

 

 

 

ASSIGNEE:

 

BMO HARRIS BANK N.A.

 

 

By:_________________________________

      Mark Czarnecki, Senior Vice President

 

 

 

 

DEBTOR:

 

MILL-LOG EQUIPMENT CO., INC.

 

 

By: ________________________________

  Dennis D. Hoff, President

 

 

 

Signature Page to Assignment of and Amendment to Guarantor Security Agreement

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Copy of Guarantor Security Agreement

 

See attached.

 

 

 

 

 

Exhibit A to Assignment of and Amendment to Guarantor Security Agreement

 

 

--------------------------------------------------------------------------------

 

 

Guarantor Security Agreement

 

This Guarantor Security Agreement (the “Agreement”) is dated as of April 22,
2016, between MILL-LOG EQUIPMENT CO., INC., an Oregon corporation (the
“Debtor”), and BANK OF MONTREAL, a Canadian chartered bank acting through its
Chicago branch (the “Administrative Agent”), as “Administrative Agent” for the
secured lenders under a “Credit Agreement,” dated on even date herewith (the
“Secured Party”).

 

Preliminary Statement

 

A.     The Debtor has requested that the Secured Party extend credit or
otherwise make financial accommodations available to or for the account of TWIN
DISC, INCORPORATED, a Wisconsin corporation (the “Borrower”).

 

B.     As a condition to extending credit or otherwise making financial
accommodations available to or for the account of the Borrower, the Secured
Party requires, among other things, that the Debtor grant the Secured Party a
security interest in the Debtor’s personal property described herein subject to
the terms and conditions hereof.

 

C.     The Debtor has provided Secured Party a “Perfection Certificate” dated on
even date herewith (the “Perfection Certificate”) that is incorporated into this
Agreement by reference.

 

D.     Such credit and other financial accommodations to the Borrower shall
benefit the Debtor.

 

Now, Therefore, in consideration of the benefits accruing to the Debtor, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.     Grant of Security Interest. The Debtor hereby grants to the
Secured Party a lien on and security interest in, and acknowledges and agrees
that the Secured Party has and shall continue to have a continuing lien on and
security interest in, all of Debtor’s right, title, and interest, whether now
owned or existing or hereafter created, acquired, or arising, in and to all of
the following:

 

(a)     Accounts (including Health-Care-Insurance Receivables, if any);

 

(b)     Chattel Paper;

 

(c)     Instruments (including Promissory Notes);

 

(d)     Documents;

 

 

--------------------------------------------------------------------------------

 

 

(e)     General Intangibles (including Payment Intangibles and Software,
patents, trademarks, tradestyles, copyrights, and all other intellectual
property rights, including all applications, registration, and licenses
therefor, and all goodwill of the business connected therewith or represented
thereby);

 

(f)     Letter-of-Credit Rights;

 

(g)     Supporting Obligations;

 

(h)     Deposit Accounts;

 

(i)     Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);

 

(j)     Inventory;

 

(k)     Equipment (including all software, whether or not the same constitutes
embedded software, used in the operation thereof);

 

(l)     Fixtures;

 

(m)     Commercial Tort Claims (as described in the Perfection Certificate or on
one or more supplements to this Agreement)

 

(n)     Rights to merchandise and other Goods (including rights to returned or
repossessed Goods and rights of stoppage in transit) which is represented by,
arises from, or relates to any of the foregoing;

 

(o)     Monies, personal property, and interests in personal property of the
Debtor of any kind or description now held by the Secured Party or at any time
hereafter transferred or delivered to, or coming into the possession, custody,
or control of, the Secured Party, or any agent or affiliate of the Secured
Party, whether expressly as collateral security or for any other purpose
(whether for safekeeping, custody, collection or otherwise), and all dividends
and distributions on or other rights in connection with any such property;

 

(p)     Supporting evidence and documents relating to any of the above-described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, and all rights of the Debtor to
retrieve the same from third parties, written applications, credit information,
account cards, payment records, correspondence, delivery and installation
certificates, invoice copies, delivery receipts, notes, and other evidences of
indebtedness, insurance certificates and the like, together with all books of
account, ledgers, and cabinets in which the same are reflected or maintained;

 

-2-

--------------------------------------------------------------------------------

 

 

(q)     Accessions and additions to, and substitutions and replacements of, any
and all of the foregoing; and

 

(r)     Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof;

 

all of the foregoing being herein sometimes referred to as the “Collateral”. All
terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of Wisconsin as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide. For purposes of this
Agreement, the term "Receivables" means all rights to the payment of a monetary
obligation, whether or not earned by performance, and whether evidenced by an
Account, Chattel Paper, Instrument, General Intangible, or otherwise.

 

Section 2.     Obligations Hereby Secured. The lien and security interest herein
granted and provided for is made and given to secure, and shall secure, the
payment and performance of (a) any and all indebtedness, obligations, and
liabilities of whatsoever kind and nature of the Borrower to the Secured Party
(whether arising before or after the filing of a petition in bankruptcy and
including, without limitation, interest which but for the filing of a petition
in bankruptcy would accrue on such obligations), whether direct or indirect,
absolute or contingent, due or to become due, and whether now existing or
hereafter arising and howsoever held, evidenced, or acquired, and whether
several, joint or joint and several (collectively, the “Borrower Debt”), (b) any
and all indebtedness, obligations, and liabilities of the Debtor to the Secured
Party or any affiliate of the Secured Party (whether arising before or after the
filing of a petition in bankruptcy and including, without limitation, interest
which but for the filing of a petition in bankruptcy would accrue on such
obligations) under or related to each guaranty by the Debtor of all or any part
of the Borrower Debt, whether such indebtedness, obligations, and liabilities of
the Debtor are due or to become due, and whether now existing or hereafter
arising and whether several, joint or joint and several, and (c) any and all
expenses and charges, legal or otherwise, suffered or incurred by the Secured
Party in collecting or enforcing any of such indebtedness, obligations or
liabilities or in realizing on or protecting or preserving any security
therefor, including, without limitation, the lien and security interest granted
hereby (all of the foregoing being hereinafter referred to collectively as the
“Obligations”).

 

 Notwithstanding the foregoing, the term “Obligations” shall not include, and
the lien and security interest herein granted and provided for by Debtor does
not secure, Excluded Swap Obligations. For purposes of this Agreement:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Excluded Swap Obligation” means any Swap Obligation of the Borrower if, and to
the extent that, all or a portion of the guarantee of the undersigned of such
Swap Obligation is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
undersigned’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time this guaranty
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee is or becomes illegal.

 

-3-

--------------------------------------------------------------------------------

 

 

“Swap Obligation” means any obligation of the Borrower to pay or perform under
any agreement, contract or transaction that constitutes a “swap” within the
meaning of Section 1a(47) of the Commodity Exchange Act.

 

Section 3.     Covenants, Agreements, Representations and Warranties. The Debtor
hereby covenants and agrees with, and represents and warrants to, the Secured
Party that:

 

(a)     The Debtor is a corporation duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. The Debtor
shall not change its jurisdiction of organization without the Secured Party’s
prior written consent. The Debtor is the sole and lawful owner of the
Collateral, and has full right, power and authority to enter into this Security
Agreement and to perform each and all of the matters and things herein provided
for. The execution and delivery of this Security Agreement, and the observance
and performance of each of the matters and things herein set forth, will not
(i) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Debtor or any provision
of the Debtor’s organizational documents (e.g., charter, articles or certificate
of incorporation and by-laws, articles or certificate of formation and limited
liability company operating agreement, partnership agreement, or similar
organizational documents) or any covenant, indenture or agreement of or
affecting the Debtor or any of its property or (ii) result in the creation or
imposition of any lien or encumbrance on any property of the Debtor except for
the lien and security interest granted to the Secured Party hereunder. The
Debtor’s organizational registration number (if any) is 057105-12.

 

(b)     The Debtor’s chief executive office and principal place of business is
at, and the Debtor keeps and shall keep all of its books and records relating to
Receivables only at 90895 Roberts Road, P.O. Box 8099, Coburg, Oregon 97408; and
the Debtor has no other executive offices or places of business other than those
listed in the Perfection Certificate. The Collateral is and shall remain in the
Debtor’s possession or control at the locations listed in the Perfection
Certificate (collectively, the “Permitted Collateral Locations”), except for
(i) Collateral which in the ordinary course of the Debtor’s business is in
transit between Permitted Collateral Locations and (ii) Collateral aggregating
less than $50,000.00 in fair market value outstanding at any one time. If for
any reason any Collateral is at any time kept or located at a location other
than a Permitted Collateral Location, the Secured Party shall nevertheless have
and retain a lien on and security interest therein. The Debtor owns and shall at
all times own all Permitted Collateral Locations, except to the extent otherwise
disclosed in the Perfection Certificate. The Debtor shall not move its chief
executive office or maintain a place of business at a location other than those
specified in the Perfection Certificate or permit the Collateral to be located
at a location other than those specified in the Perfection Certificate, in each
case without first providing the Secured Party 30 days’ prior written notice of
the Debtor’s intent to do so; provided that the Debtor shall at all times
maintain its chief executive office and, unless otherwise specifically agreed to
in writing by the Secured Party, Permitted Collateral Locations in the United
States of America and, with respect to any new chief executive office or place
of business or location of Collateral, the Debtor shall have taken all action
requested by the Secured Party to maintain the lien and security interest of the
Secured Party in the Collateral at all times fully perfected and in full force
and effect.

 

-4-

--------------------------------------------------------------------------------

 

 

(c)     The Debtor’s legal name and jurisdiction of organization is correctly
set forth in the first paragraph of this Agreement. The Debtor has not
transacted business at any time during the immediately preceding five-year
period, and does not currently transact business, under any other legal names or
trade names other than the prior legal names and trade names (if any) set forth
in the Perfection Certificate. The Debtor shall not change its legal name or
transact business under any other trade name without first giving 30 days’ prior
written notice of its intent to do so to the Secured Party.

 

(d)     The Collateral and every part thereof is and shall be free and clear of
all security interests, liens (including, without limitation, mechanics’,
laborers’ and statutory liens), attachments, levies, and encumbrances of every
kind, nature and description, whether voluntary or involuntary, except for the
lien and security interest of the Secured Party therein and as otherwise
provided in the Perfection Certificate. The Debtor shall warrant and defend the
Collateral against any claims and demands of all persons at any time claiming
the same or any interest in the Collateral adverse to the Secured Party.

 

(e)     The Debtor shall promptly pay when due all taxes, assessments and
governmental charges and levies upon or against the Debtor or any of the
Collateral, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith by appropriate proceedings which prevent foreclosure or other
realization upon any of the Collateral and preclude interference with the
operation of the Debtor’s business in the ordinary course, and the Debtor shall
have established adequate reserves therefor.

 

(f)     The Debtor shall not use, manufacture, sell, or distribute any
Collateral in violation of any statute, ordinance, or other governmental
requirement. The Debtor shall not waste or destroy the Collateral or any part
thereof or be negligent in the care or use of any Collateral. The Debtor shall
perform its obligations under any contract or other agreement constituting part
of the Collateral, it being understood and agreed that the Secured Party has no
responsibility to perform such obligations.

 

(g)     Subject to Sections 4(b), 6(b), 6(c), and 7(c) hereof, the Debtor shall
not, without the Secured Party’s prior written consent, sell, assign, mortgage,
lease or otherwise dispose of the Collateral or any interest therein.

 

-5-

--------------------------------------------------------------------------------

 

 

(h)     The Debtor shall at all times insure the Collateral consisting of
tangible personal property against such risks and hazards as other persons
similarly situated insure against, and including in any event loss or damage by
fire, theft, burglary, pilferage, loss in transit and such other hazards as the
Secured Party may specify. All insurance required hereby shall be maintained in
amounts and under policies and with insurers acceptable to the Secured Party,
and all such policies shall contain loss payable clauses naming the Secured
Party as loss payee as its interest may appear (and, if the Secured Party
requests, naming the Secured Party as an additional insured therein) in a form
acceptable to the Secured Party. All premiums on such insurance shall be paid by
the Debtor. Certificates of insurance evidencing compliance with the foregoing
and, at the Secured Party’s request, the policies of such insurance shall be
delivered by the Debtor to the Secured Party. All insurance required hereby
shall provide that any loss shall be payable to the Secured Party
notwithstanding any act or negligence of the Debtor, shall provide that no
cancellation thereof shall be effective until at least 30 days after receipt by
the Debtor and the Secured Party of written notice thereof, and shall be
satisfactory to the Secured Party in all other respects. In case of any material
loss, damage to, or destruction of the Collateral or any part thereof, the
Debtor shall promptly give written notice thereof to the Secured Party generally
describing the nature and extent of such damage or destruction. In case of any
loss, damage to or destruction of the Collateral or any part thereof, the
Debtor, whether or not the insurance proceeds, if any, received on account of
such damage or destruction shall be sufficient for that purpose, at the Debtor’s
cost and expense, shall promptly repair or replace the Collateral so lost,
damaged, or destroyed. In the event the Debtor shall receive any proceeds of
such insurance, the Debtor shall immediately pay over such proceeds to the
Secured Party. The Debtor hereby authorizes the Secured Party, at the Secured
Party’s option, to adjust, compromise and settle any losses under any insurance
afforded at any time during the existence of any Event of Default or any other
event or condition which with the lapse of time or the giving of notice, or
both, would constitute an Event of Default, and the Debtor does hereby
irrevocably constitute the Secured Party, and each of its nominees, officers,
agents, attorneys, and any other person whom the Secured Party may designate, as
the Debtor’s attorneys-in-fact, with full power and authority to effect such
adjustment, compromise and/or settlement and to endorse any drafts drawn by an
insurer of the Collateral or any part thereof and to do everything necessary to
carry out such purposes and to receive and receipt for any unearned premiums due
under policies of such insurance. Unless the Secured Party elects to adjust,
compromise or settle losses as aforesaid, any adjustment, compromise and/or
settlement of any losses under any insurance shall be made by the Debtor subject
to final approval of the Secured Party (regardless of whether or not an Event of
Default shall have occurred) in the case of losses exceeding $250,000.00. Net
insurance proceeds received by the Secured Party under the provisions hereof or
under any policy of insurance covering the Collateral or any part thereof shall
be applied to the reduction of the Obligations (whether or not then due);
provided, however, that the Secured Party may in its sole discretion release any
or all such insurance proceeds to the Debtor. All insurance proceeds shall be
subject to the lien and security interest of the Secured Party hereunder.

 

Unless the Debtor provides the Secured Party with evidence of the insurance
coverage required by this Security Agreement, the Secured Party may purchase
insurance at the Debtor’s expense to protect the Secured party’s interests in
the Collateral. This insurance may, but need not, protect the debtor’s interests
in the Collateral. The coverage purchased by the Secured Party may not pay any
claims that the Debtor makes or any claim that is made against the Debtor in
connection with the Collateral. The Debtor may later cancel any such insurance
purchased by the Secured Party, but only after providing the Secured Party with
evidence that the Debtor has obtained insurance as required by this Security
Agreement. If the Secured Party purchases insurance for the Collateral, the
Debtor will be responsible for the costs of that insurance, including interest
and any other charges that the Secured Party may impose in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations secured hereby. The costs of the insurance may be more than the cost
of insurance the Debtor may be able to obtain on its own.

 

-6-

--------------------------------------------------------------------------------

 

 

(i)     The Debtor shall at all times allow the Secured Party and its
representatives free access to and right of inspection of the Collateral;
provided that, unless the Secured Party believes in good faith an Event of
Default, or any other event or condition which with the lapse of time or the
giving of notice, or both, would constitute an Event of Default, exists, any
such access or inspection shall only be required during the Debtor’s normal
business hours and upon at least 48 hours’ advance written notice to the Debtor.

 

(j)     If any Collateral is in the possession or control of any of the Debtor’s
agents or processors and the Secured Party so requests, the Debtor agrees to
notify such agents or processors in writing of the Secured Party’s security
interest therein and instruct them to hold all such Collateral for the Secured
Party’s account and subject to the Secured Party’s instructions. The Debtor
shall, upon the request of the Secured Party, authorize and instruct all bailees
and other parties, if any, at any time processing, labeling, packaging, holding,
storing, shipping or transferring all or any part of the Collateral to permit
the Secured Party and its representatives to examine and inspect any of the
Collateral then in such party’s possession and to verify from such party’s own
books and records any information concerning the Collateral or any part thereof
which the Secured Party or its representatives may seek to verify. As to any
premises not owned by the Debtor wherein any of the Collateral is located, the
Debtor shall, at the Secured Party’s request, cause each party having any right,
title or interest in, or lien on, any of such premises to enter into an
agreement (any such agreement to contain a legal description of such premises)
whereby such party disclaims any right, title and interest in, and lien on, the
Collateral and allows the removal of such Collateral by the Secured Party and is
otherwise in form and substance acceptable to the Secured Party; provided,
however, that no such agreement need be obtained with respect to any one
location wherein the value of the Collateral as to which such agreement has not
been obtained aggregates less than $50,000.00 at any one time.

 

(k)     The Debtor agrees from time to time to deliver to the Secured Party such
evidence of the existence, identity and location of the Collateral and of its
availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by the
Debtor, copies of customer invoices or the equivalent and original shipping or
delivery receipts for all merchandise and other goods sold or leased or services
rendered, together with the Debtor’s warranty of the genuineness thereof, and
reports stating the book value of Inventory and Equipment by major category and
location), in each case as the Secured Party may request. The Secured Party
shall have the right to verify all or any part of the Collateral in any manner,
and through any medium, which the Secured Party considers appropriate
(including, without limitation, the verification of Collateral by use of a
fictitious name), and the Debtor agrees to furnish all assistance and
information, and perform any acts, which the Secured Party may require in
connection therewith. The Debtor shall promptly notify the Secured Party of any
Collateral which the Debtor has determined to have been rendered obsolete,
stating the prior book value of such Collateral, its type and location.

 

-7-

--------------------------------------------------------------------------------

 

 

(l)     The Debtor shall comply with the terms and conditions of all leases,
easements, right-of-way agreements and other similar agreements binding upon the
Debtor or affecting the Collateral or any part thereof, and all orders,
ordinances, laws and statutes of any city, state or other governmental entity,
department, or agency having jurisdiction with respect to the premises wherein
such Collateral is located or the conduct of business thereon.

 

(m)     The Perfection Certificate contains a true, complete, and current
listing of all patents, trademarks, tradestyles, copyrights, and other
intellectual property rights (including all registrations and applications
therefor) owned by the Debtor as of the date hereof that are registered with any
governmental authority. The Debtor shall promptly notify the Secured Party in
writing of any additional intellectual property rights acquired or arising after
the date hereof, and shall submit to the Secured Party a supplement to the
Perfection Certificate to reflect such additional rights (provided the Debtor’s
failure to do so shall not impair the Secured Party’s security interest
therein). The Debtor owns or possesses rights to use all franchises, licenses,
patents, trademarks, trade names, tradestyles, copyrights, and rights with
respect to the foregoing which are required to conduct its business. No event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and the Debtor is not
liable to any person for infringement under applicable law with respect to any
such rights as a result of its business operations.

 

(n)     The Perfection Certificate contains a true, complete and current listing
of all Commercial Tort Claims held by the Debtor as of the date hereof, each
described by reference to the specific incident given rise to the claim. The
Debtor agrees to execute and deliver to the Secured Party a supplement to this
Agreement in the form attached hereto as Schedule A, or in such other form
acceptable to the Secured Party, promptly upon becoming aware of any other
Commercial Tort Claim held or maintained by the Debtor arising after the date
hereof (provided the Debtor’s failure to do so shall not impair the Secured
Party’s security interest therein).

 

(o)     The Debtor agrees to execute and deliver to the Secured Party such
further agreements, assignments, instruments, and documents and to do all such
other things as the Secured Party may deem necessary or appropriate to assure
the Secured Party its lien and security interest hereunder, including, without
limitation, (i) such financing statements, and amendments thereof or supplements
thereto, and such other instruments and documents as the Secured Party may from
time to time require in order to comply with the UCC and any other applicable
law, (ii) such agreements with respect to patents, trademarks, copyrights, and
similar intellectual property rights as the Secured Party may from time to time
require to comply with the filing requirements of the United States Patent and
Trademark Office and the United States Copyright Office, and (iii) such control
agreements with respect to Deposit Accounts, Investment Property,
Letter-of-Credit Rights, and electronic Chattel Paper, and to cause the relevant
depository institutions, financial intermediaries, and issuers to execute and
deliver such control agreements, as the Secured Party may from time to time
require. The Debtor hereby agrees that a photographic or other reproduction of
this Security Agreement or any such financing statement is sufficient for filing
as a financing statement by the Secured Party without notice thereof to the
Debtor wherever the Secured Party in its sole discretion desires to file the
same. The Debtor hereby authorizes the Secured Party to file any and all
financing statements covering the Collateral or any part thereof as the Secured
Party may require, including financing statements describing the Collateral as
“all assets” or “all personal property” or words of like meaning. The Secured
Party may order lien searches from time to time against the Debtor and the
Collateral, and the Debtor shall promptly reimburse the Secured Party for all
costs and expenses incurred in connection with such lien searches. In the event
for any reason the law of any jurisdiction other than Wisconsin becomes or is
applicable to the Collateral or any part thereof, or to any of the Obligations,
the Debtor agrees to execute and deliver all such instruments and documents and
to do all such other things as the Secured Party in its sole discretion deems
necessary or appropriate to preserve, protect, and enforce the lien and security
interest of the Secured Party under the law of such other jurisdiction. The
Debtor agrees to mark its books and records to reflect the lien and security
interest of the Secured Party in the Collateral.

 

-8-

--------------------------------------------------------------------------------

 

 

(p)     On failure of the Debtor to perform any of the covenants and agreements
herein contained, the Secured Party may, at its option, perform the same and in
so doing may expend such sums as the Secured Party may deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, liens and encumbrances, expenditures made in
defending against any adverse claims, and all other expenditures which the
Secured Party may be compelled to make by operation of law or which the Secured
Party may make by agreement or otherwise for the protection of the security
hereof. All such sums and amounts so expended shall be repayable by the Debtor
immediately without notice or demand, shall constitute additional Obligations
secured hereunder and shall bear interest from the date said amounts are
expended at the rate per annum (computed on the basis of a 360-day year for the
actual number of days elapsed) determined by adding 5.00% to the rate per annum
from time to time announced or otherwise established by the Secured Party as its
prime commercial rate with any change in such rate per annum as so determined by
reason of a change in such prime commercial rate to be effective on the date of
such change in said prime commercial rate (such rate per annum as so determined
being hereinafter referred to as the “Default Rate”). No such performance of any
covenant or agreement by the Secured Party on behalf of the Debtor, and no such
advancement or expenditure therefor, shall relieve the Debtor of any default
under the terms of this Security Agreement or in any way obligate the Secured
Party to take any further or future action with respect thereto. The Secured
Party, in making any payment hereby authorized, may do so according to any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien or title or claim. The Secured Party, in performing any act
hereunder, shall be the sole judge of whether the Debtor is required to perform
same under the terms of this Security Agreement. The Secured Party is hereby
authorized to charge any account of the Debtor maintained with the Secured Party
for the amount of such sums and amounts so expended.

 

Section 4.     Special Provisions Re: Receivables.

 

(a)     As of the time any Receivable becomes subject to the security interest
provided for hereby, and at all times thereafter, the Debtor shall be deemed to
have warranted as to each and all of such Receivables that all warranties of the
Debtor set forth in this Security Agreement are true and correct with respect to
each such Receivable; that each Receivable and all papers and documents relating
thereto are genuine and in all respects what they purport to be; that each
Receivable is valid and subsisting; that no such Receivable is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper has
theretofore been endorsed by the Debtor and delivered to the Secured Party; that
no surety bond was required or given in connection with such Receivable or the
contracts or purchase orders out of which the same arose; that the amount of the
Receivable represented as owing is the correct amount actually and
unconditionally owing, except for normal cash discounts on normal trade terms in
the ordinary course of business; and that the amount of such Receivable
represented as owing is not disputed and is not subject to any set-offs,
credits, deductions or countercharges other than those arising in the ordinary
course of the Debtor’s business which are disclosed to the Secured Party in
writing promptly upon the Debtor becoming aware thereof. Without limiting the
foregoing, if any Receivable arises out of a contract with the United States of
America, or any state or political subdivision thereof, or any department,
agency or instrumentality of any of the foregoing, the Debtor agrees to notify
the Secured Party and, at the Secured Party’s request, execute whatever
instruments and documents are required by the Secured Party in order that such
Receivable shall be assigned to the Secured Party and that proper notice of such
assignment shall be given under the federal Assignment of Claims Act (or any
successor statute) or any similar state or local statute, as the case may be.

 

-9-

--------------------------------------------------------------------------------

 

 

(b)     Unless and until an Event of Default occurs which has not been waived in
writing by the Secured Party, any merchandise or other goods which are returned
by a customer or account debtor or otherwise recovered may be resold by the
Debtor in the ordinary course of its business as presently conducted in
accordance with Section 6(b) hereof; and, during the existence of any Event of
Default, such merchandise and other goods shall be set aside at the request of
the Secured Party and held by the Debtor as trustee for the Secured Party and
shall remain part of the Secured Party’s Collateral. Unless and until an Event
of Default occurs which has not been waived in writing by the Secured Party, the
Debtor may settle and adjust disputes and claims with its customers and account
debtors, handle returns and recoveries and grant discounts, credits and
allowances in the ordinary course of its business as presently conducted for
amounts and on terms which the Debtor in good faith considers advisable; and,
during the existence of any Event of Default which has not been waived in
writing by the Secured Party, the Debtor shall notify the Secured Party promptly
of all returns and recoveries and, on the Secured Party’s request, deliver any
such merchandise or other goods to the Secured Party. During the existence of
any Event of Default which has not been waived in writing by the Secured Party,
the Debtor shall also notify the Secured Party promptly of all disputes and
claims and settle or adjust them at no expense to the Secured Party, but no
discount, credit or allowance other than on normal trade terms in the ordinary
course of business as presently conducted shall be granted to any customer or
account debtor and no returns of merchandise or other goods shall be accepted by
the Debtor without the Secured Party’s consent. The Secured Party may, at all
times during the existence of any Event of Default which has not been waived in
writing by the Secured Party, settle or adjust disputes and claims directly with
customers or account debtors for amounts and upon terms which the Secured Party
considers advisable.

 

(c)     Unless delivered to the Secured Party or its agent, all tangible Chattel
Paper and Instruments shall contain a legend acceptable to the Secured Party
indicating that such Chattel Paper or Instrument is subject to the security
interest of the Secured Party contemplated by this Security Agreement.

 

-10-

--------------------------------------------------------------------------------

 

 

Section 5.     Collection of Receivables.

 

(a)     Except as otherwise provided in this Security Agreement, the Debtor
shall make collection of all Receivables and may use the same to carry on its
business in accordance with sound business practice and otherwise subject to the
terms hereof.

 

(b)     Whether or not any Event of Default has occurred which has not been
waived in writing by the Secured Party and whether or not the Secured Party has
exercised any or all of its rights under other provisions of this Section 5, in
the event the Secured Party requests the Debtor to do so:

 

(i)     all Instruments and Chattel Paper at any time constituting part of the
Receivables or any other Collateral (including any postdated checks) shall, upon
receipt by the Debtor, be immediately endorsed to and deposited with the Secured
Party; and/or

 

(ii)     the Debtor shall instruct all customers and account debtors to remit
all payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Secured Party and which are
maintained at post office(s) in Milwaukee, Wisconsin selected by the Secured
Party.

 

(c)     Upon the occurrence of any Event of Default which has not been waived in
writing by the Secured Party or of any event or condition which with the lapse
of time or the giving of notice, or both, would constitute an Event of Default,
whether or not the Secured Party has exercised any or all of its rights under
other provisions of this Section 5, the Secured Party or its designee may notify
the Debtor’s customers and account debtors at any time that Receivables or any
other Collateral have been assigned to the Secured Party or of the Secured
Party’s security interest therein, and either in its own name, or the Debtor’s
name, or both, demand, collect (including, without limitation, through a lockbox
analogous to that described in Section 5(b)(ii) hereof), receive, receipt for,
sue for, compound and give acquittance for any or all amounts due or to become
due on Receivables or any other Collateral, and in the Secured Party’s
discretion file any claim or take any other action or proceeding which the
Secured Party may deem necessary or appropriate to protect or realize upon the
security interest of the Secured Party in the Receivables or any other
Collateral.

 

-11-

--------------------------------------------------------------------------------

 

 

(d)     Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Secured Party pursuant to any of the provisions of
Sections 5(b) or 5(c) hereof may be handled and administered by the Secured
Party in and through a remittance account at the Secured Party, and the Debtor
acknowledges that the maintenance of such remittance account by the Secured
Party is solely for the Secured Party’s convenience and that the Debtor does not
have any right, title or interest in such remittance account or any amounts at
any time standing to the credit thereof. The Secured Party may, after the
occurrence and during the continuation of any Event of Default which has not
been waived in writing by the Secured Party or of any event or condition which
with the lapse of time or the giving of notice, or both, would constitute an
Event of Default, apply all or any part of any proceeds of Receivables or other
Collateral received by it from any source to the payment of the Obligations
(whether or not then due and payable), such applications to be made in such
amounts, in such manner and order and at such intervals as the Secured Party may
from time to time in its discretion determine, but not less often than once each
week. The Secured Party need not apply or give credit for any item included in
proceeds of Receivables or other Collateral until the Secured Party has received
final payment therefor at its office in cash or final solvent credits current in
Milwaukee, Wisconsin, acceptable to the Secured Party as such. However, if the
Secured Party does give credit for any item prior to receiving final payment
therefor and the Secured Party fails to receive such final payment or an item is
charged back to the Secured Party for any reason, the Secured Party may at its
election in either instance charge the amount of such item back against the
remittance account or any account of the Debtor maintained with the Secured
Party, together with interest thereon at the Default Rate. Concurrently with
each transmission of any proceeds of Receivables or other Collateral to the
remittance account, the Debtor shall furnish the Secured Party with a report in
such form as the Secured Party shall require identifying the particular
Receivable or other Collateral from which the same arises or relates. Unless and
until an Event of Default or an event or condition which with the lapse of time
or the giving of notice, or both, would constitute an Event of Default shall
have occurred and be continuing and which has not been waived in writing by the
Secured Party, the Secured Party will release proceeds of Collateral which the
Secured Party has not applied to the Obligations as provided above from the
remittance account from time to time, promptly after receipt thereof. The Debtor
hereby indemnifies the Secured Party from and against all liabilities, damages,
losses, actions, claims, judgments, costs, expenses, charges and reasonable
attorneys’ fees suffered or incurred by the Secured Party because of the
maintenance of the foregoing arrangements; provided, however, that the Debtor
shall not be required to indemnify the Secured Party for any of the foregoing to
the extent they arise solely from the gross negligence or willful misconduct of
the Secured Party. The Secured Party shall have no liability or responsibility
to the Debtor for accepting any check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement whatsoever or be responsible for determining
the correctness of any remittance.

 

Section 6.     Special Provisions Re: Inventory and Equipment.

 

(a)     The Debtor shall at its own cost and expense maintain, keep and preserve
the Inventory in good and merchantable condition and keep and preserve the
Equipment in good repair, working order and condition, ordinary wear and tear
excepted, and, without limiting the foregoing, make all necessary and proper
repairs, replacements and additions to the Equipment so that the efficiency
thereof shall be fully preserved and maintained.

 

(b)     The Debtor may, until an Event of Default has occurred and is continuing
and which has not been waived in writing by the Secured Party and thereafter
until otherwise notified by the Secured Party, use, consume and sell the
Inventory in the ordinary course of its business, but a sale in the ordinary
course of business shall not under any circumstance include any transfer or sale
in satisfaction, partial or complete, of a debt owing by the Debtor.

 

(c)     The Debtor may, until an Event of Default has occurred and is continuing
and thereafter until otherwise notified by the Secured Party, sell obsolete,
worn out or unusable Equipment which is concurrently replaced with similar
Equipment at least equal in quality and condition to that sold and owned by the
Debtor free of any lien, charge or encumbrance other than the security interest
granted hereby.

 

-12-

--------------------------------------------------------------------------------

 

 

(d)     As of the time any Inventory or Equipment becomes subject to the
security interest provided for hereby and at all times thereafter, the Debtor
shall be deemed to have warranted as to any and all of such Inventory and
Equipment that all warranties of the Debtor set forth in this Security Agreement
are true and correct with respect to such Inventory and Equipment; that all of
such Inventory and Equipment is located at a location set forth pursuant to
Section 3(b) hereof; and that, in the case of Inventory, such Inventory is new
and unused and in good and merchantable condition. The Debtor warrants and
agrees that no Inventory is or will be consigned to any other person without the
Secured Party’s prior written consent.

 

(e)     The Debtor shall at its own cost and expense cause the lien of the
Secured Party in and to any portion of the Collateral subject to a certificate
of title law to be duly noted on such certificate of title or to be otherwise
filed in such manner as is prescribed by law in order to perfect such lien and
shall cause all such certificates of title and evidences of lien to be deposited
with the Secured Party.

 

(f)     Except for Equipment from time to time located on the real estate
described in the Perfection Certificate and as otherwise disclosed to the
Secured Party in writing, none of the Equipment is or will be attached to real
estate in such a manner that the same may become a fixture.

 

(g)     If any of the Inventory is at any time evidenced by a document of title,
such document shall be promptly delivered by the Debtor to the Secured Party
except to the extent the Secured Party specifically requests the Debtor not to
do so with respect to any such document.

 

Section 7.     Special Provisions Re: Investment Property and Deposits.

 

(a)     Unless and until an Event of Default has occurred and is continuing
which has not been waived in writing by the Secured Party and thereafter until
notified to the contrary by the Secured Party pursuant to Section 9(d) hereof:

 

(i)     the Debtor shall be entitled to exercise all voting and/or consensual
powers pertaining to the Investment Property or any part thereof, for all
purposes not inconsistent with the terms of this Security Agreement or any other
document evidencing or otherwise relating to any Obligations; and

 

(ii)     the Debtor shall be entitled to receive and retain all cash dividends
paid upon or in respect of the Investment Property.

 

-13-

--------------------------------------------------------------------------------

 

 

(b)     All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts) of the Debtor on
the date hereof is listed and identified in the Perfection Certificate. The
Debtor shall promptly notify the Secured Party of any other Investment Property
acquired or maintained by the Debtor after the date hereof, and shall submit to
the Secured Party a supplement to reflect such additional rights (provided the
Debtor’s failure to do so shall not impair the Secured Party’s security interest
therein). Certificates for all certificated securities now or at any time
constituting Investment Property shall be promptly delivered by the Debtor to
the Secured Party duly endorsed in blank for transfer or accompanied by an
appropriate assignment or assignments or an appropriate undated stock power or
powers, in every case sufficient to transfer title thereto including, without
limitation, all stock received in respect of a stock dividend or resulting from
a split-up, revision or reclassification of the Investment Property or any part
thereof or received in addition to, in substitution of or in exchange for the
Investment Property or any part thereof as a result of a merger, consolidation
or otherwise. With respect to any uncertificated securities or any Investment
Property held by a securities intermediary, commodity intermediary, or other
financial intermediary of any kind, at the Secured Party’s request, the Debtor
shall execute and deliver, and shall cause any such issuer or intermediary to
execute and deliver, an agreement among the Debtor, the Secured Party, and such
issuer or intermediary in form and substance satisfactory to the Secured Party
which provides, among other things, for the issuer’s or intermediary’s agreement
that it shall comply with entitlement orders, and apply any value distributed on
account of any such Investment Property, as directed by the Secured Party
without further consent by the Debtor. The Secured Party may at any time, after
the occurrence of an Event of Default or an event or condition which with the
lapse of time or the giving of notice, or both, would constitute an Event of
Default, cause to be transferred into its name or the name of its nominee or
nominees all or any part of the Investment Property hereunder.

 

(c)     Unless and until an Event of Default, or an event or condition which
with the lapse of time or the giving of notice, or both, would constitute an
Event of Default, has occurred and is continuing and which has not been waived
in writing by the Secured Party, the Debtor may sell or otherwise dispose of any
Investment Property, provided that the Debtor shall not sell or otherwise
dispose of any capital stock of or other equity interests in any direct or
indirect subsidiary without the prior written consent of the Secured Party.
After the occurrence and during the continuation of any Event of Default which
has not been waived in writing by the Secured Party or of any event or condition
which with the lapse of time or the giving of notice, or both, would constitute
an Event of Default, the Debtor shall not sell all or any part of the Investment
Property without the prior written consent of the Secured Party.

 

(d)     The Debtor represents that on the date of this Security Agreement, none
of the Investment Property consists of margin stock (as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System) except to
the extent the Debtor has delivered to the Secured Party a duly executed and
completed Form U-1 with respect to such stock. If at any time the Investment
Property or any part thereof consists of margin stock, the Debtor shall promptly
so notify the Secured Party and deliver to the Secured Party a duly executed and
completed Form U-1 and such other instruments and documents reasonably requested
by the Secured Party in form and substance satisfactory to the Secured Party.

 

(e)     Notwithstanding anything to the contrary contained herein, in the event
any Investment Property is subject to the terms of a separate security agreement
in favor of the Secured Party, the terms of such separate security agreement
shall govern and control unless otherwise agreed to in writing by the Secured
Party.

 

-14-

--------------------------------------------------------------------------------

 

 

(f)     All Deposit Accounts of the Debtor on the date hereof are listed and
identified (by account number and depository institution) in the Perfection
Certificate. The Debtor shall promptly notify the Secured Party of any other
Deposit Account opened or maintained by the Debtor after the date hereof, and
shall submit to the Secured Party a supplement to reflect such additional
accounts (provided the Debtor’s failure to do so shall not impair the Secured
Party’s security interest therein). With respect to any Deposit Account
maintained by a depository institution other than the Secured Party, and as a
condition to the establishment and maintenance of any such Deposit Account, the
Debtor, the depository institution, and the Secured Party shall execute and
deliver an account control agreement in form and substance satisfactory to the
Secured Party which provides, among other things, for the depository
institution’s agreement that it will comply with instructions originated by the
Secured Party directing the disposition of the funds in the Deposit Account
without further consent by such Debtor.

 

Section 8.     Power of Attorney. In addition to any other powers of attorney
contained herein, the Debtor hereby appoints the Secured Party, its nominee, and
any other person whom the Secured Party may designate, as the Debtor’s
attorney-in-fact, with full power and authority upon the occurrence and during
the continuation of any Event of Default which has not been waived in writing by
the Secured Party to sign the Debtor’s name on verifications of Receivables and
other Collateral; to send requests for verification of Collateral to the
Debtor’s customers, account debtors and other obligors; to endorse the Debtor’s
name on any checks, notes, acceptances, money orders, drafts and any other forms
of payment or security that may come into the Secured Party’s possession or on
any assignments, stock powers, or other instruments of transfer relating to the
Collateral or any part thereof; to sign the Debtor’s name on any invoice or bill
of lading relating to any Collateral, on claims to enforce collection of any
Collateral, on notices to and drafts against customers and account debtors and
other obligors, on schedules and assignments of Collateral, on notices of
assignment and on public records; to notify the post office authorities to
change the address for delivery of the Debtor’s mail to an address designated by
the Secured Party; to receive, open and dispose of all mail addressed to the
Debtor; and to do all things necessary to carry out this Agreement. The Debtor
hereby ratifies and approves all acts of any such attorney and agrees that
neither the Secured Party nor any such attorney will be liable for any acts or
omissions nor for any error of judgment or mistake of fact or law other than
such person’s gross negligence or willful misconduct. The Secured Party may file
one or more financing statements disclosing its security interest in any or all
of the Collateral without the Debtor’s signature appearing thereon. The Debtor
also hereby grants the Secured Party a power of attorney to execute any such
financing statements, or amendments and supplements to financing statements, on
behalf of the Debtor without notice thereof to the Debtor. The foregoing powers
of attorney, being coupled with an interest, are irrevocable until the
Obligations have been fully paid and satisfied and all agreements of the Secured
Party to extend credit to or for the account of the Debtor have expired or
otherwise have been terminated.

 

Section 9.     Defaults and Remedies.

 

(a)     The occurrence of any one or more of the following events shall
constitute an “Event of Default” hereunder:

 

(i)     default in the payment when due (whether by demand, lapse of time,
acceleration or otherwise) of the Obligations or any part thereof by the
Borrower and such payment default continues for three (3) days; provided that,
such three (3) day cure period shall not apply to defaults in payment of
principal under the Credit Agreement; or

 

-15-

--------------------------------------------------------------------------------

 

 

(ii)     default in the observance or performance of any covenant set forth in
Sections 5(b), 7(b), or 7(f) hereof or of any provision hereof requiring the
maintenance of insurance on the Collateral or dealing with the use or remittance
of proceeds of Collateral; or

 

(iii)     default in the observance or performance of any other provision hereof
which is not remedied within 30 days after the earlier of (a) the date on which
such default shall first become known to any officer of the Debtor or (b)
written notice thereof is given to the Debtor by the Secured Party; or

 

(iv)     any representation or warranty made by the Debtor herein, or in any
statement or certificate furnished by it pursuant hereto, or in connection with
any loan or extension of credit made to or on behalf of or at the request of the
Debtor or the Borrower by the Secured Party, shall be false in any material
respect as of the date of the issuance or making thereof; or

 

(v)     default in the observance or performance of any terms or provisions of
any mortgage, security agreement or any other instrument or document securing
any Obligations or setting forth terms and conditions applicable thereto or
otherwise relating thereto, or this Security Agreement or any such other
mortgage, security agreement, instrument or document shall for any reason not be
or shall cease to be in full force and effect or any of the foregoing is
declared to be null and void; or

 

(vi)     default shall occur under any evidence of indebtedness issued, assumed
or guaranteed by the Debtor or the Borrower or under any indenture, agreement or
other instrument under which the same may be issued, and such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such indebtedness (whether or not such maturity is in fact
accelerated), or any such indebtedness shall not be paid when due (whether by
lapse of time, acceleration or otherwise); or

 

(vii)     the Debtor or the Borrower makes any payment on account of the
principal of or interest on any indebtedness which is prohibited under the terms
of any instrument subordinating such indebtedness to any indebtedness owed to
the Secured Party; or

 

(viii)     any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes shall be entered or filed
against the Debtor or the Borrower or against any of its property or assets and
which remains unvacated, unbonded, unstayed or unsatisfied for a period of 60
days; or

 

(ix)     the Debtor or the Borrower shall (a) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended, (b)
not pay, or admit in writing its inability to pay, its debts generally as they
become due, (c) make an assignment for the benefit of creditors, (d) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its property, (e) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (f) take any action in
furtherance of any matter described in parts (a) through (e) above, or (g) fail
to contest in good faith any appointment or proceeding described in
Section 9(a)(x) hereof; or

 

-16-

--------------------------------------------------------------------------------

 

 

(x)     a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Debtor or the Borrower or any substantial part of any
of its property, or a proceeding described in Section 9(a)(ix)(e) shall be
instituted against the Debtor or the Borrower, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days; or

 

(xi)     any guarantor of any Obligations shall die or shall terminate, breach,
repudiate or disavow its guarantee or any part thereof, or any event specified
in Sections 9(a)(vi), 9(a)(viii), 9(a)(ix) or 9(a)(x) hereof shall occur with
regard to said guarantor.

 

Nothing herein contained shall impair the demand character of any of the
Obligations which are expressed to be payable on demand.

 

(b)     Upon the occurrence and during the continuation of any Event of Default
which has not been waived in writing by the Secured Party, the Secured Party
shall have, in addition to all other rights provided herein or by law, the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights or remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further
the Secured Party may, without demand and without advertisement, notice, hearing
or process of law, all of which the Debtor hereby waives, at any time or times,
sell and deliver all or any part of the Collateral (and any other property of
the Debtor attached thereto or found therein) held by or for it at public or
private sale, for cash, upon credit or otherwise, at such prices and upon such
terms as the Secured Party deems advisable, in its sole discretion. In addition
to all other sums due the Secured Party hereunder, the Debtor shall pay the
Secured Party all costs and expenses incurred by the Secured Party, including
reasonable attorneys’ fees and court costs, in obtaining, liquidating or
enforcing payment of Collateral or the Obligations or in the prosecution or
defense of any action or proceeding by or against the Secured Party or the
Debtor concerning any matter arising out of or connected with this Security
Agreement or the Collateral or the Obligations, including, without limitation,
any of the foregoing arising in, arising under or related to a case under the
United States Bankruptcy Code (or any successor statute). Any requirement of
reasonable notice shall be met if such notice is personally served on or mailed,
postage prepaid, to the Debtor in accordance with Section 12(b) hereof at least
10 days before the time of sale or other event giving rise to the requirement of
such notice; provided however, no notification need be given to the Debtor if
the Debtor has signed, after an Event of Default has occurred and is continuing
and which has not been waived in writing by the Secured Party, a statement
renouncing any right to notification of sale or other intended disposition. The
Secured Party shall not be obligated to make any sale or other disposition of
the Collateral regardless of notice having been given. The Secured Party may be
the purchaser at any such sale. The Debtor hereby waives all of its rights of
redemption from any such sale. The Secured Party may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
be made at the time and place to which the sale was postponed or the Secured
Party may further postpone such sale by announcement made at such time and
place. The Secured Party has no obligation to prepare the Collateral for sale.
The Secured Party may sell or otherwise dispose of the Collateral without giving
any warranties as to the Collateral or any part thereof, including disclaimers
of any warranties of title or the like, and the Debtor acknowledges and agrees
that the absence of such warranties shall not render the disposition
commercially unreasonable.

 

-17-

--------------------------------------------------------------------------------

 

 

(c)     Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default which has not been waived in
writing by the Secured Party, the Secured Party shall have the right, in
addition to all other rights provided herein or by law, to take physical
possession of any and all of the Collateral and anything found therein, the
right for that purpose to enter without legal process any premises where the
Collateral may be found (provided such entry be done lawfully), and the right to
maintain such possession on the Debtor’s premises (the Debtor hereby agreeing to
lease such premises without cost or expense to the Secured Party or its designee
if the Secured Party so requests) or to remove the Collateral or any part
thereof to such other places as the Secured Party may desire. Upon the
occurrence and during the continuation of any Event of Default, the Secured
Party shall have the right to exercise any and all rights with respect to all
Deposit Accounts of the Debtor, including, without limitation, the right to
direct the disposition of the funds in each Deposit Account and to collect,
withdraw and receive all amounts due or to become due or payable under each such
Deposit Account. Upon the occurrence and during the continuation of any Event of
Default which has not been waived in writing by the Secured Party, the Debtor
shall, upon the Secured Party’s demand, promptly assemble the Collateral and
make it available to the Secured Party at a place designated by the Secured
Party. If the Secured Party exercises its right to take possession of the
Collateral, the Debtor shall also at its expense perform any and all other steps
requested by the Secured Party to preserve and protect the security interest
hereby granted in the Collateral, such as placing and maintaining signs
indicating the security interest of the Secured Party, appointing overseers for
the Collateral and maintaining Collateral records.

 

(d)     Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default which has not been waived in
writing by the Secured Party, all rights of the Debtor to exercise the voting
and/or consensual powers which it is entitled to exercise pursuant to
Section 7(a)(i) hereof and/or to receive and retain the distributions which it
is entitled to receive and retain pursuant to Section 7(a)(ii) hereof, shall, at
the option of the Secured Party, cease and thereupon become vested in the
Secured Party, which, in addition to all other rights provided herein or by law,
shall then be entitled solely and exclusively to exercise all voting and other
consensual powers pertaining to the Investment Property (including, without
limitation, the right to deliver notice of control with respect to any
Investment Property held in a securities account or commodity account and
deliver all entitlement orders with respect thereto) and/or to receive and
retain the distributions which the Debtor would otherwise have been authorized
to retain pursuant to Section 7(a)(ii) hereof and shall then be entitled solely
and exclusively to exercise any and all rights of conversion, exchange or
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Secured Party were the absolute owner thereof.
Without limiting the foregoing, the Secured Party shall have the right to
exchange, at its discretion, any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Secured Party of any right, privilege or option pertaining to any
Investment Property and, in connection therewith, to deposit and deliver any and
all of the Investment Property with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Secured Party may determine. In the event the Secured Party in good faith
believes any of the Collateral constitutes restricted securities within the
meaning of any applicable securities laws, any disposition thereof in compliance
with such laws shall not render the disposition commercially unreasonable.

 

-18-

--------------------------------------------------------------------------------

 

 

(e)     Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default which has not been waived in
writing by the Secured Party, the Debtor hereby grants to the Secured Party a
royalty-free irrevocable license and right to use all of the Debtor’s patents,
patent applications, patent licenses, trademarks, trademark registrations,
trademark licenses, trade names, trade styles, copyrights, copyright
applications, copyright licenses, and similar intangibles in connection with any
foreclosure or other realization by the Secured Party on all or any part of the
Collateral. The license and right granted the Secured Party hereby shall be
without any royalty or fee or charge whatsoever.

 

(f)     The powers conferred upon the Secured Party hereunder are solely to
protect its interest in the Collateral and shall not impose on it any duty to
exercise such powers. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Secured Party accords its own property, consisting
of similar type assets, it being understood, however, that the Secured Party
shall have no responsibility for ascertaining or taking any action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relating
to any such Collateral, whether or not the Secured Party has or is deemed to
have knowledge of such matters. This Security Agreement constitutes an
assignment of rights only and not an assignment of any duties or obligations of
the Debtor in any way related to the Collateral, and the Secured Party shall
have no duty or obligation to discharge any such duty or obligation. The Secured
Party shall have no responsibility for taking any necessary steps to preserve
rights against any parties with respect to any Collateral or initiating any
action to protect the Collateral against the possibility of a decline in market
value. Neither the Secured Party nor any party acting as attorney for the
Secured Party shall be liable for any acts or omissions or for any error of
judgment or mistake of fact or law other than their gross negligence or willful
misconduct.

 

(g)     Failure by the Secured Party to exercise any right, remedy or option
under this Security Agreement or any other agreement between the Debtor and the
Secured Party or provided by law, or delay by the Secured Party in exercising
the same, shall not operate as a waiver; and no waiver by the Secured Party
shall be effective unless it is in writing and then only to the extent
specifically stated. The rights and remedies of the Secured Party under this
Security Agreement shall be cumulative and not exclusive of any other right or
remedy which the Secured Party may have.

 

-19-

--------------------------------------------------------------------------------

 

 

Section 10.     Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Secured Party after the occurrence and
during the continuation of any Event of Default shall, when received by the
Secured Party in cash or its equivalent, be applied by the Secured Party as
follows:

 

(i)     first, to the payment and satisfaction of all sums paid and costs and
expenses incurred by the Secured Party hereunder or otherwise in connection
herewith, including such monies paid or incurred in connection with protecting,
preserving or realizing upon the Collateral or enforcing any of the terms
hereof, including reasonable attorneys’ fees and court costs, together with any
interest thereon (but without preference or priority of principal over interest
or of interest over principal), to the extent the Secured Party is not
reimbursed therefor by the Debtor; and

 

(ii)     second, to the payment and satisfaction of the remaining Obligations,
whether or not then due (in whatever order the Secured Party elects), both for
interest and principal.

 

The Debtor shall remain liable to the Secured Party for any deficiency. Any
surplus remaining after the full payment and satisfaction of the foregoing shall
be returned to the Debtor or as otherwise required by applicable laws.

 

Section 11.     Continuing Agreement. This Security Agreement shall be a
continuing agreement in every respect and shall remain in full force and effect
until all of the Obligations, both for principal and interest, have been fully
paid and satisfied and all agreements of the Secured Party to extend credit to
or for the account of the Borrower have expired or otherwise have been
terminated. Upon such termination of this Security Agreement, the Secured Party
shall, upon the request and at the expense of the Debtor, forthwith release its
security interest hereunder.

 

Section 12.     Miscellaneous.

 

(a)     This Security Agreement cannot be changed or terminated orally. All of
the rights, privileges, remedies and options given to the Secured Party
hereunder shall inure to the benefit of its successors and assigns, and all the
terms, conditions, covenants, agreements, representations and warranties of and
in this Security Agreement shall bind the Debtor and its legal representatives,
successors and assigns, provided that the Debtor may not assign its rights or
delegate its duties hereunder without the Secured Party’s prior written consent.

 

(b)     Except as otherwise specified herein, all notices hereunder shall be in
writing (including, without limitation, notice by facsimile) and shall be given
to the relevant party at its address or facsimile number set forth below (or, if
no such address is set forth below, at the address of the Debtor as shown on the
records of the Secured Party), or such other address or facsimile number as such
party may hereafter specify by notice to the other given by courier, by United
States certified or registered mail, by facsimile or by other telecommunication
device capable of creating a written record of such notice and its receipt.
Notices hereunder shall be addressed:

 

-20-

--------------------------------------------------------------------------------

 

 

  to the Debtor at:  to the Secured Party at:         Twin Disc, Incorporated
Bank of Montreal   1328 Racine Street   111 West Monroe Street   Racine,
Wisconsin 53403 Chicago, Illinois 60603   Attention:     Chief Financial
Officer   Attention:     Asset Based Lending   Facsimile:     262-638-4481
Facsimile:      (312) 765-1641

     

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section and a confirmation of such facsimile has been received
by the sender, (ii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section.

 

(c)     The lien and security interest herein created and provided for stand as
direct and primary security for the Obligations. No application of any sums
received by the Secured Party in respect of the Collateral or any disposition
thereof to the reduction of the Obligations or any part thereof shall in any
manner entitle the Debtor to any right, title or interest in or to the
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Obligations have been fully paid and satisfied
and all agreements of the Secured Party to extend credit to or for the account
of the Borrower have expired or otherwise have been terminated. The Debtor
acknowledges that the lien and security interest hereby created and provided for
are absolute and unconditional and shall not in any manner be affected or
impaired by any acts or omissions whatsoever of the Secured Party or any other
holder of any of the Obligations, and without limiting the generality of the
foregoing, the lien and security interest hereof shall not be impaired by any
acceptance by the Secured Party or any other holder of any of the Obligations of
any other security for or guarantors upon any of the Obligations or by any
failure, neglect or omission on the part of the Secured Party or any other
holder of any of the Obligations to realize upon or protect any of the
Obligations or any collateral or security therefor. The lien and security
interest hereof shall not in any manner be impaired or affected by (and the
Secured Party, without notice to anyone, is hereby authorized to make from time
to time) any sale, pledge, surrender, compromise, settlement, release, renewal,
extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Obligations, or of any collateral or
security therefor, or of any guaranty thereof, or of any instrument or agreement
setting forth the terms and conditions pertaining to any of the foregoing. The
Secured Party may at its discretion at any time grant credit to the Borrower
without notice to the Debtor in such amounts and on such terms as the Secured
Party may elect (all of such to constitute additional Obligations) without in
any manner impairing the lien and security interest created and provided for
herein. In order to realize hereon and to exercise the rights granted the
Secured Party hereunder and under applicable law, there shall be no obligation
on the part of the Secured Party or any other holder of any of the Obligations
at any time to first resort for payment to the Borrower or to any guaranty of
the Obligations or any portion thereof or to resort to any other collateral,
security, property, liens or any other rights or remedies whatsoever, and the
Secured Party shall have the right to enforce this Agreement irrespective of
whether or not other proceedings or steps seeking resort to or realization upon
or from any of the foregoing are pending.

 

-21-

--------------------------------------------------------------------------------

 

 

(d)      In the event and to the extent that any provision hereof shall be
deemed to be invalid or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court, this Security
Agreement shall to such extent be construed as not containing such provision,
but only as to such locations where such law or interpretation is operative, and
the invalidity or unenforceability of such provision shall not affect the
validity of any remaining provisions hereof, and any and all other provisions
hereof which are otherwise lawful and valid shall remain in full force and
effect.

 

(e)     This Security Agreement shall be deemed to have been made in the State
of Wisconsin and shall be governed by, and construed in accordance with, the
laws of the State of Wisconsin. The headings in this Security Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of any provision hereof.

 

(f)     This Security Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. The
Debtor acknowledges that this Security Agreement is and shall be effective upon
its execution and delivery by the Debtor to the Secured Party, and it shall not
be necessary for the Secured Party to execute this Security Agreement or any
other acceptance hereof or otherwise to signify or express its acceptance
hereof.

 

(g)     The Debtor hereby submits to the non-exclusive jurisdiction of the
United States District Court for the Eastern District of Wisconsin and of any
Wisconsin state court sitting in the City of Milwaukee for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Debtor irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
form. The Debtor and the Secured Party each hereby irrevocably waives any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

[Signature Page to Follow]

 

-22-

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Debtor has caused this Guarantor Security Agreement to
be duly executed and delivered as of the date and year first above written.

 

 

Mill-Log Equipment Co., Inc.

 

 

By: _________________________________

       Name: Dennis D. Hoff

       Title: President

 

Accepted and agreed to as of the date and year first above written.

 

 

Bank of Montreal

 

By:                                                                          

      Name: Jason Hoefler

      Title: Director

 

 

 

[Signature Page to Guarantor Security Agreement (Mill-Log Equipment Co., Inc.)]

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Supplement to Security Agreement

 

This Supplement to Security Agreement (the "Supplement") is dated as of this
_____ day of ______________, 20___, from Mill-Log Equipment Co., Inc., an Oregon
corporation (the “Debtor”), to Bank of Montreal, a Canadian chartered bank
acting through its Chicago branch, (the “Administrative Agent”), as
“Administrative Agent” for the secured lenders under that certain Credit
Agreement, dated as of April 22, 2016 (the “Secured Party”).

 

Preliminary Statements

 

A.     The Debtor and the Secured Party are parties to that certain Security
Agreement dated as of April 22, 2016 (such Security Agreement, as the same may
from time to time be amended, modified or restated, being hereinafter referred
to as the “Security Agreement”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in the
Security Agreement.

 

B.     Pursuant to the Security Agreement, the Debtor granted to the Secured
Party, among other things, a continuing security interest in all Commercial Tort
Claims.

 

C.     The Debtor has acquired a Commercial Tort Claim, and executes and
delivers this Supplement to confirm and assure the Secured Party's security
interest therein.

 

Now, Therefore, in consideration of the benefits accruing to the Debtor, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.     In order to secure payment of the Obligations, whether now existing or
hereafter arising, the Debtor does hereby grant to the Secured Party a
continuing lien on and security interest in the Commercial Tort Claim described
below:

 

               

 

2.     The Perfection Certificate to the Security Agreement is hereby amended to
include reference to the Commercial Tort Claim referred to in Section 1 above.
The Commercial Tort Claim described herein is in addition to, and not in
substitution or replacement for, the Commercial Tort Claims heretofore described
in and subject to the Security Agreement, and nothing contained herein shall in
any manner impair the priority of the liens and security interests heretofore
granted by the Debtor in favor of the Secured Party under the Security
Agreement.

 

 

 

 

[Signature Page to Guarantor Security Agreement (Mill-Log Equipment Co., Inc.)]

 

 

--------------------------------------------------------------------------------

 

 

3.     The Debtor agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Secured Party may deem
necessary or proper to carry out more effectively the purposes of this
Supplement.

 

4.     No reference to this Supplement need be made in the Security Agreement or
in any other document or instrument making reference to the Security Agreement,
any reference to the Security Agreement in any of such items to be deemed a
reference to the Security Agreement as supplemented hereby. The Debtor
acknowledges that this Supplement shall be effective upon its execution and
delivery by the Debtor to the Secured Party, and it shall not be necessary for
the Secured Party to execute this Supplement or any other acceptance hereof or
otherwise to signify or express its acceptance hereof.

 

5.     This Agreement shall be governed by and construed in accordance with the
State of Wisconsin (without regard to principles of conflicts of law).

 

 

Mill-Log Equipment Co., Inc.

 

 

By:                                                                          

Name:                                                                     

Title:                                                                      

 

 

 

 

 

 

 